United States Court of Appeals for the Federal Circuit


                                      2007-1432
                             (Cancellation No. 92/045,050)



                        NASALOK COATING CORPORATION,

                                                       Appellant,

                                            v.


                               NYLOK CORPORATION,

                                                       Appellee.



       Erik M. Pelton, Erik M. Pelton, Attorney at Law, of Arlington, Virginia, argued for
appellant.

       Richard B. Megley, Jr., Niro, Scavone, Haller & Niro, of Chicago, Illinois, argued
for appellee. With him on the brief was Thomas G. Scavone ,

Appealed from:      United States Patent and Trademark Office
                    Trademark Trial & Appeals Board
 United States Court of Appeals for the Federal Circuit

                                      2007-1432
                             (Cancellation No. 92/045,050)

                        NASALOK COATING CORPORATION,

                                                             Appellant,

                                          v.


                                 NYLOK CORPORATION,

                                                             Appellee.


Appeal from the United States Patent and Trademark Office, Trademark Trial and
Appeal Board.

                           ___________________________

                           DECIDED: April 14, 2008
                           ___________________________


Before NEWMAN, GAJARSA, and DYK, Circuit Judges.

Opinion for the court filed by Circuit Judge DYK. Circuit Judge NEWMAN concurs in the
judgment.

DYK, Circuit Judge.

      Appellant Nasalok Coating Corporation (“Nasalok”) appeals from a decision of

the Trademark Trial and Appeal Board (“Board”).        The Board granted summary

judgment in favor of appellee Nylok Corporation (“Nylok”) in a cancellation proceeding

brought by Nasalok. The Board held that Nasalok’s claims were barred by res judicata

(claim preclusion). We affirm.
                                     BACKGROUND

       Both parties in this case are engaged in business related to self-locking fasteners

using nylon locking elements. A nylon element, such as a patch or strip of nylon, is

applied to the threads of such a fastener, and prevents the fastener from loosening

when exposed to vibration, stress, or temperature extremes.           Appellant Nasalok, a

Korean corporation, applies nylon coatings to self-locking fasteners for use in industrial

applications. Although Nasalok does business primarily in Korea and other parts of

Asia, its products are purchased by many companies based in the United States, or

whose product end users are located in the United States. Appellee Nylok, a U.S.

corporation, manufactures and sells a variety of fasteners, including self-locking

fasteners. Nylok is the owner of federal trademark Registration No. 2,398,840 (“’840

Registration”). The registered mark consists of “a patch of the color blue on a selected

number of threads of an externally threaded fastener, with the blue patch extending

more than 90 degrees and less than 360 degrees around the circumference of the

fastener.”   ’840 Registration.   The mark is designated for use on “metal externally

threaded fasteners.” Id.

       On November 18, 2003, Nylok filed a complaint against Nasalok (and four other

companies that are not parties in the present case) in the United States District Court

for the Northern District of Illinois, alleging infringement of several trademarks, including

the ’840 Registration. Although properly served with the complaint, Nasalok failed to

enter an appearance, and the district court entered a default judgment of trademark

infringement in favor of Nylok on May 12, 2005. On May 31, 2005, the district court

entered an injunction against Nasalok prohibiting the company from “selling within or




2007-1432                                 2
importing to the United States of America any self-locking fastener having a nylon

locking element . . . having the color blue, or any color confusingly similar to the color

blue,” and from “promoting or advertising the color blue in the United States of America

on or in association with any self-locking fastener, except when Nasalok has received

express and written permission by Nylok.” J.A. at 79. The district court’s order also

stated that Nylok is the proper owner of the ’840 Registration and that the trademark is

valid and enforceable. Nasalok did not appeal the district court’s order.

       In October 2005, five months after the default judgment, Nasalok filed a petition

to cancel the ’840 Registration with the Board. The petition alleged that the registered

mark is invalid because it is functional, a phantom mark, descriptive, generic, not

distinctive, and ornamental; that Nylok’s use has not been substantially exclusive; and

that Nylok fraudulently obtained the ’840 Registration by stating in its amended

application that the mark had become distinctive of Nylok’s goods through substantially

exclusive and continuous use in interstate commerce for five years. Nylok moved for

summary judgment, arguing that Nasalok was barred, under the doctrine of res judicata,

from claiming that the ’840 Registration was invalid because it could have asserted, but

did not assert, a claim of invalidity in the earlier infringement action brought by Nylok. 1

       On March 28, 2007, the Board granted summary judgment in favor of Nylok. The

Board held that the doctrine of claim preclusion barred Nasalok’s cancellation petition.

Applying the three-part test for claim preclusion set out by this court in Jet, Inc. v.

Sewage Aeration Systems, 223 F.3d 1360 (Fed. Cir. 2000), the Board determined that



       1
                Indeed 15 U.S.C. § 1119 specifically authorizes cancellation claims in
district court proceedings.



2007-1432                                 3
the infringement action and the cancellation petition involved the same parties, that the

infringement action had been a final judgment on the merits, and that the cancellation

petition “ar[o]se out of the same transactional facts as those present in the civil action,”

because it was “an attack on the registration that was adjudicated in the prior case.”

J.A. at 6; see Jet, 223 F.3d at 1362. Nasalok timely appealed. We have jurisdiction

pursuant to 28 U.S.C. § 1295(a)(4)(B) (2000).

                                      DISCUSSION

       The Board’s determination that Nasalok’s claims are barred by res judicata, and

its grant of summary judgment, are questions of law which we review without deference.

See Sharp Kabushiki Kaisha v. Thinksharp, Inc., 448 F.3d 1368, 1370 (Fed. Cir. 2006);

Jet, 223 F.3d at 1362.

                                             I

       This case involves the doctrine of res judicata, which includes the two related

concepts of claim preclusion and issue preclusion.        See Restatement (Second) of

Judgments, ch. 3, Introductory Note (1982). Claim preclusion refers to “the effect of

foreclosing any litigation of matters that never have been litigated, because of a

determination that they should have been advanced in an earlier suit.” 18 Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4402

(2d ed. 2002); see also Nevada v. United States, 463 U.S. 110, 129-30 (1983) (a final

judgment is “a finality as to the claim or demand in controversy . . . not only as to every

matter which was offered and received to sustain or defeat the claim or demand, but as

to any other admissible matter which might have been offered for that purpose” (quoting

Cromwell v. County of Sac, 94 U.S. 351, 352 (1877))). Issue preclusion, also called




2007-1432                                4
collateral estoppel, refers to “the effect of foreclosing relitigation of matters that have

once been litigated and decided.” Wright, Miller & Cooper § 4402. Only the doctrine of

claim preclusion is relevant in this case since the issues in the earlier case were not

actually litigated. 2

        Typically, claim preclusion is applied against a plaintiff who brings a second

action related to an earlier action. The test employed by the Board here is the test

applied to determine whether such a second action by the earlier plaintiff is precluded.

For example, in Jet, the appellant had brought a trademark infringement action against

the appellee in district court, alleging that the appellee’s use of its own registered mark

was likely to cause confusion in the marketplace. The district court entered judgment

for the appellee, holding that there was no likelihood of confusion. The appellant also

had brought a cancellation proceeding at the Board, which was resolved after the

judgment in the district court infringement suit. The Board held that the cancellation

was barred by claim preclusion, because both the infringement action and the

cancellation proceeding were based on the likelihood of confusion between the two

marks, and therefore the Board considered them the same claim. Jet, 223 F.3d at

1361-62. In reversing the Board’s decision, we set out the three-part test for claim

preclusion: “(1) there is identity of parties (or their privies); (2) there has been an earlier

final judgment on the merits of a claim; and (3) the second claim is based on the same

set of transactional facts as the first.” Id. at 1362. Applying this test, we concluded that

the third requirement was not met because the infringement claim and the cancellation



        2
               The fact that the district court stated in its decision that “Nylok’s color blue
trademark is valid and enforceable in the United States,” J.A. at 135, does not invoke
collateral estoppel because that issue was not litigated.


2007-1432                                  5
proceeding were not based on the “same set of factual allegations.” Id. at 1363. We

found four significant differences between an infringement claim and a petition to

cancel: (1) a plaintiff asserting an infringement claim must have a valid registered mark,

while a petitioner in a cancellation proceeding need not; (2) infringement requires that

the defendant have used the mark in commerce, while cancellation does not; (3) a

respondent to a cancellation proceeding must hold a federally registered mark, while an

infringement defendant need not; and (4) cancellation, but not infringement, requires

inquiry into the registrability of the mark in question. Id. at 1364.

       The test used in Jet cannot be used as the exclusive test for preclusion against a

defendant in the first action. In such circumstances, the somewhat different rules of

“defendant preclusion” apply. See generally Wright, Miller & Cooper § 4414 (discussing

rules and application of defendant preclusion). A defendant is precluded only if (1) the

claim or defense asserted in the second action was a compulsory counterclaim that the

defendant failed to assert in the first action, or (2) the claim or defense represents what

is essentially a collateral attack on the first judgment. See Baker v. Gold Seal Liquors,

Inc., 417 U.S. 467, 469 n.1 (1974) (“A counterclaim which is compulsory but is not

brought is thereafter barred . . . .”); Restatement (Second) of Judgments § 18(2)

(defenses raised, or which could have been raised, in first action are not precluded in

subsequent action, except when used to attack the judgment in the first action);

id. § 22(2) (defendant who fails to interpose counterclaim in first action is precluded

from maintaining action on the claim if counterclaim was compulsory in first action or if

“successful prosecution of the second action would nullify the initial judgment or would

impair rights established in the initial action”).




2007-1432                                   6
                                             II

       Nylok urges that Nasalok was required to raise the invalidity issue as a

counterclaim in the district court action. We first consider whether trademark invalidity,

the basis of Nasalok’s petition to cancel the ’840 Registration, was a compulsory

counterclaim in the trademark infringement action brought by Nylok. Federal Rule of

Civil Procedure 13(a)(1) provides:

       A pleading must state as a counterclaim any claim that—at the time of its
       service—the pleader has against the opposing party if the claim: (A)
       arises out of the transaction or occurrence that is the subject matter of the
       opposing party’s claim; and (B) does not require adding another party over
       whom the court cannot acquire jurisdiction.

The test for whether a counterclaim is compulsory is very similar to the test set out in

Jet for determining when a subsequent claim by the plaintiff in the first action is

precluded. The third factor of the Jet test asks whether both claims are based on the

“same set of transactional facts,” while Rule 13(a) applies when the counterclaim arises

out of the same “transaction or occurrence” that forms the subject matter of the

plaintiff’s claim.

       In response to an action for infringement, a defendant may assert a counterclaim

of invalidity.   District courts have the authority, in any action involving a registered

trademark, to “determine the right to registration” and “order the cancellation of

registrations, in whole or in part.” 15 U.S.C. § 1119. This statute allows a trademark

infringement defendant to assert a counterclaim to cancel the registration, but the

question remains whether such a counterclaim is compulsory or permissive.

Surprisingly, we have been unable to locate any court of appeals decisions, in our

circuit or any other circuit, directly addressing the question of whether a claim of




2007-1432                                7
trademark invalidity is a compulsory counterclaim to a claim of trademark infringement. 3

For several reasons we conclude that it is not.

      The subject matter of the plaintiff’s infringement claim in the first proceeding and

the subject matter of the invalidity claim in the cancellation proceeding do not arise out

of the same “transaction or occurrence.” Fed. R. Civ. P. 13(a)(1)(A). The Supreme

Court has explained the “transaction or occurrence” test in discussing former Equity

Rule 30, on which current Rule 13(a) is based.        See Fed. R. Civ. P. 13 advisory

committee’s note 1 (“This is substantially [former] Equity Rule 30 . . . broadened to

include legal as well as equitable counterclaims.”); Moore v. N.Y. Cotton Exch., 270

U.S. 593 (1926). The plaintiff in Moore had sought permission to receive quotations of

cotton prices from the defendant’s exchange, and its application had been refused. The

plaintiff then brought an antitrust claim against the exchange based on this refusal, and

the exchange counterclaimed, asserting that the plaintiff was stealing the quotations

and seeking an injunction against continued misappropriation.          The district court

dismissed the plaintiff’s claim, and entered the injunction sought by the defendant. The

Supreme Court affirmed the judgment, holding that because the counterclaim was

compulsory the district court retained jurisdiction to rule on the counterclaim after the

plaintiff’s claim was dismissed. The Court noted that the basis of the counterclaim was

“one of the links in the chain which constitutes the transaction upon which appellant

here bases its cause of action,” that the common ground between the claim and



      3
               The Board’s rules of procedure in trademark cases provide that invalidity
of a registration pleaded in an opposition or cancellation proceeding is a compulsory
counterclaim. See 37 C.F.R. §§ 2.106(b)(2)(i), 2.114(b)(2)(i) (2007). However, these
rules of course do not apply to an infringement action brought in a district court.



2007-1432                               8
counterclaim was “the one circumstance without which neither party would have found it

necessary to seek relief,” and that “[e]ssential facts alleged by appellant enter into and

constitute in part the cause of action set forth in the counterclaim.” Moore, 270 U.S. at

610.

       Following the Moore decision, our court has utilized three tests to determine

whether the “transaction or occurrence” test of Rule 13(a) is met: (1) whether the legal

and factual issues raised by the claim and counterclaim are largely the same; (2)

whether substantially the same evidence supports or refutes both the claim and the

counterclaim; and (3) whether there is a logical relationship between the claim and the

counterclaim. See Polymer Indus. Prods. Co. v. Bridgestone/Firestone Inc., 347 F.3d

935, 937 (Fed. Cir. 2003); Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795,

801 (Fed. Cir. 1999); see also 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 1410 (2d ed. 1990). 4 In each of the three tests for

what constitutes the same “transaction or occurrence,” the question is the extent of

factual overlap between what the plaintiff must establish to prove its claim and what the

defendant must establish to prove its counterclaim. The mere possibility that, as a

result of affirmative defenses, the first suit might involve additional issues does not

obligate the defendant to assert those affirmative defenses as a counterclaim.

       In this case, Nylok’s trademark infringement claim was based on Nylok’s alleged

ownership of a registered mark, Nasalok’s alleged use of the color blue in nylon patches

on the external threads of self-locking fasteners, its promotion of those fasteners in

       4
            Sometimes a fourth test has also been used: whether res judicata would
bar a subsequent suit on defendant’s claim absent the compulsory counterclaim rule.




2007-1432                               9
advertisements in publications distributed in the United States, and the likelihood of

confusion of the consuming public as a result of Nasalok’s activities. Invalidity of the

mark was an affirmative defense that could have been raised, not part of the plaintiff’s

cause of action. See Packman v. Chi. Tribune Co., 267 F.3d 628, 639 (7th Cir. 2001)

(defendant may attack validity of mark by asserting various defenses); 6 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 34:5 (4th ed. 1996)

(listing defenses to trademark infringement, including “Attack on Validity of U.S.

Trademark Registration”); see also 15 U.S.C. § 1115(a) (registration of mark that has

not yet become incontestable is prima facie evidence of validity). Nasalok’s cancellation

petition, by contrast, was based on alleged attributes of Nylok’s registered mark that

rendered it subject to cancellation, including allegations that the mark was functional

and was a phantom mark, and on Nylok’s allegedly fraudulent actions in obtaining

registration of the mark. In this case, therefore, the “essential facts” alleged by Nylok in

its infringement action—related to Nylok’s ownership of the mark and Nasalok’s

allegedly infringing behavior—do not form the basis of the cancellation claim now

asserted by Nasalok, which is based on attributes of Nylok’s mark and on Nylok’s

actions in obtaining registration of that mark. The two claims raise different legal and

factual issues, will not be supported or refuted by substantially the same evidence, and

are not “logically related” in the sense described by the Supreme Court in Moore.

Therefore, the claims do not arise out of the same “transaction or occurrence,” and the

petition to cancel was not a compulsory counterclaim in the infringement action.




See Wright, Miller & Kane § 1410 & n.8. That test is circular, however, and we think it is
not a useful way of determining whether a counterclaim is compulsory under Rule 13(a).


2007-1432                                10
       While we have not previously directly decided whether a claim of invalidity is a

compulsory counterclaim in an action for infringement, we have explicitly held that a

determination of patent infringement in an infringement suit, or even an explicit

determination of patent validity, does not preclude the assertion of an invalidity defense

in a second action involving different products. In Foster v. Hallco Manufacturing Co.,

947 F.2d 469 (Fed. Cir. 1991), the first infringement action had resulted in a consent

judgment of infringement as to particular products. Id. at 472. The alleged infringer

also acknowledged that the patents in suit were “valid and enforceable in all respects.”

Id.   Nonetheless, we held that claim preclusion would not bar defendant’s later

declaratory judgment action challenging those patents’ validity if the devices involved in

the two suits were not “essentially the same.” Id. at 480.

       In Hallco Manufacturing Co. v. Foster, 256 F.3d 1290 (Fed. Cir. 2001), the first

infringement suit was resolved by the parties in a settlement agreement that did not

address the patent’s validity. The defendant later brought a declaratory judgment action

seeking a determination that the same patent was invalid.        We reached the same

conclusion in Hallco as we had in Foster: if both suits involved devices that were

“essentially the same or only colorably different,” the invalidity claim would be

precluded, but not otherwise. Id. at 1298. We explained that the plaintiff and defendant

should be treated equally as to res judicata. If the plaintiff would not be barred from

bringing a second infringement suit, the defendant also should not be precluded from

challenging patent validity in the second suit.    See id. at 1297.    In Ecolab, Inc. v.

Paraclipse, Inc., 285 F.3d 1362 (Fed. Cir. 2002), a consent judgment of infringement

was entered in the first action, and the consent judgment also determined that the




2007-1432                               11
patent was valid. Id. at 1367. We reaffirmed that preclusion as to validity applies only

“if the accused product in the second suit [is] ‘essentially the same’ as the specific

device that was before the court in the first suit.” Id. at 1376. 5 These patent cases

necessarily assume that an invalidity defense is not a compulsory counterclaim,

because in each of these cases a counterclaim of invalidity could have been asserted, 6

and we refused to find general preclusion of the invalidity defense.

       Moreover, the policy considerations driving those decisions are equally

applicable here. At the time of an infringement suit, it will be difficult to anticipate the

new products and future disputes that may later arise between the two parties.                A

plaintiff who brings an infringement suit as to one allegedly infringing use of a mark

would not be precluded from later bringing a second infringement suit as to another use;

similarly, a defendant in the first infringement suit should not be precluded from raising

invalidity of the mark in the second action simply because it was not raised as a

counterclaim in the first action.

       Finally, treating challenges to trademark validity as compulsory counterclaims to

infringement actions would violate the well-established policy of freely allowing

challenges to the validity of claimed intellectual property protection. In Lear, Inc. v.

Adkins, 395 U.S. 653 (1969), the Supreme Court repudiated the rule of patent licensee



       5
               However, where the first action results in a consent judgment of patent
validity in which the alleged infringer affirmatively agrees not to “directly or indirectly aid,
assign, or participate in any action contesting the validity” of the patents, the defendant
is precluded from asserting a claim or defense of patent invalidity in a subsequent
action, even where the second action involves a new device. Diversey Lever, Inc. v.
Ecolab, Inc., 191 F.3d 1350, 1352 (Fed. Cir. 1999).
       6
              In Foster, a counterclaim of invalidity was originally asserted but was
dismissed in light of the consent judgment. 947 F.2d at 472 & n.1.


2007-1432                                 12
estoppel, under which a licensee is prohibited from challenging the validity of the patent

that is the basis of the license agreement. The Court found that, among other reasons,

“the strong federal policy favoring the full and free use of ideas in the public domain,” id.

at 674, outweighed the contract law principle “that forbids a purchaser to repudiate his

promises simply because he later becomes dissatisfied with the bargain he has made.”

Id. at 668.

       Several courts, including our predecessor court, have applied the Lear balancing

test to trademarks as well as patents, recognizing the public interest in ensuring

trademark validity. See Idaho Potato Comm’n v. M & M Produce Farm & Sales, 335

F.3d 130, 136 (2d Cir. 2003) (“Even when courts have not expressly applied the Lear

test [to trademark actions], they have recognized that agreements related to intellectual

property necessarily involve the public interest and have enforced such agreements

only to the extent that enforcement does not result in a public injury.”); MWS Wire

Indus., Inc. v. Cal. Fine Wire Co., 797 F.2d 799, 803 (9th Cir. 1986); Wells Cargo, Inc. v.

Wells Cargo, Inc., 606 F.2d 961, 965 (CCPA 1979); Beer Nuts, Inc. v. King Nut Co., 477

F.2d 326, 329 (6th Cir. 1973). We have in particular recognized that the public policy in

favor of allowing challenges to invalid marks weighs in favor of cabining the doctrine of

res judicata at the Patent and Trademark Office.           See Mayer/Berkshire Corp. v.

Berkshire Fashions, Inc., 424 F.3d 1229, 1234 (Fed. Cir. 2005) (“Caution is warranted in

the application of preclusion by the PTO, for the purposes of administrative trademark

procedures include protecting both the consuming public and the purveyors.”). This

interest further supports our conclusion that challenges to the validity of a trademark




2007-1432                                13
registration should not be treated as compulsory counterclaims to trademark

infringement actions.

                                              III

       We turn then to the second basis for applying claim preclusion against

defendants—where the effect of the later action is to collaterally attack the judgment of

the first action. Here, the order entered by the district court in the infringement action

enjoined Nasalok from selling or importing into the United States any self-locking

fastener with a blue (or similarly colored) nylon locking element, and from promoting or

advertising the color blue in connection with its self-locking fasteners. Allowing Nasalok

to challenge the validity of the ’840 Registration, which grants Nylok rights in the use of

“a patch of the color blue on a selected number of threads of an externally threaded

fastener,” would effectively undo the relief granted by the district court in the

infringement action.

       Section 18(2) of the Restatement (Second) of Judgments makes clear that a

defense that could have been interposed cannot later be used to attack the judgment of

the first action. When a former defendant attempts to undermine a previous judgment

by asserting in a subsequent action a claim or defense that was or could have been

asserted in the earlier case, the rules of defendant preclusion will apply. See also id.

§ 22(2)(b) (defendant who fails to assert counterclaim in the first action may not later

maintain an action on that claim if “successful prosecution of the second action would

nullify the initial judgment or would impair rights established in the initial action”). “The

clearest need for these rules is shown by cases that have involved a variety of direct

attacks on the original judgment based on defenses or claims that could have been




2007-1432                                14
advanced in the first action.” Wright, Miller & Cooper § 4414; see also 18 James Wm.

Moore et al., Moore’s Federal Practice § 131.02(2) (3d ed. 1999) (“A collateral attack on

a judgment or order will fail if the party making the attack could have raised the issue in

the other action.”). We have recognized that the doctrine of claim preclusion bars a

collateral attack on an earlier judgment. See Faust v. United States, 101 F.3d 675, 678

(Fed. Cir. 1996). Specifically, as noted earlier, in the patent context we have held that a

defendant to an infringement suit that results in a judgment of infringement is “precluded

from challenging validity in a suit for infringement of any device that is the same as the

[alleged infringing device in the first suit], because invalidity was a defense that was or

could have been raised in the prior litigation.”    Hallco, 256 F.3d at 1297; see also

Ecolab, 285 F.3d at 1377; Foster, 947 F.2d at 480.         In other words, preclusion is

necessary to protect the effect of the earlier judgment.

       In this case, allowing Nasalok to proceed on its cancellation petition would

undoubtedly impair Nylok’s rights as established in the infringement action, in particular

its rights under the injunction, and would constitute a collateral attack on the district

court’s judgment. In its petition to cancel the ’840 Registration, Nasalok alleged that it

was likely to be damaged by Nylok’s continued use of “the design registered as a

trademark by” Nylok, because it “for some time has been involved in the manufacture

and sale of fasteners and screws which are of a related nature to [Nylok’s] goods,” and

for which it had “a valid and legal right use of the [registered] design.” J.A. at 128-29.

In addition, the cancellation petition specifically stated that Nasalok had been damaged

by the ’840 Registration “because [Nylok] ha[d] relied on its ownership of said




2007-1432                               15
registration in another proceeding between the parties,” referring to the infringement

suit. Id. at 129.

       Nasalok correctly points out that the district court judgment in that suit was based

on a determination that Nasalok had infringed “one or more” of the seven federally

registered trademarks at issue in the suit, without specifying that Nasalok had infringed

the ’840 Registration, the only mark challenged by Nasalok’s petition to cancel.

Nonetheless, the injunction ordered Nasalok to cease use of the color blue on “any self-

locking fastener.” J.A. at 136 (emphasis added).          The cancellation of the ’840

Registration would require modification of the injunction to permit the use of the color

blue on “externally threaded fastener[s], with the blue patch extending more than 90

degrees and less than 360 degrees around the circumference of the fastener,” ’840

Registration, since the other six trademarks in question would not cover such a use. 7

There is no question that success in the cancellation proceeding would negate relief

secured by Nylok in the infringement proceeding.

       Nasalok also argues that preclusion should not apply because the injunction

resulted from a default judgment. We disagree. It is well established that “[a] default

judgment can operate as res judicata in appropriate circumstances.” Sharp, 448 F.3d at

1371; see also Morris v. Jones, 329 U.S. 545, 550-51 (1947); Riehle v. Margolies, 279



       7
              See Registration No. 2,463,033 (“a strip of the color blue extending
perpendicular to . . . threads of an externally threaded fastener”); Registration No.
2,463,031 (“a patch of the color blue on . . . an internally threaded fastener . . .
extending less than 160 degrees around the circumference”); Registration No.
2,398,842 (“a patch of the color blue on . . . an externally threaded fastener . . .
extending 360 degrees around the circumference”); Registration No. 2,398,841 (“a
patch of the color blue on . . . an internally threaded fastener . . . extending more than
160 degrees around the circumference”); Registration No. 2,398,839 (“a pellet of the
color blue on . . . an externally threaded fastener”).


2007-1432                               16
U.S. 218, 225 (1929); Int’l Nutrition Co. v. Horphag Research, Ltd., 220 F.3d 1325, 1328

(Fed. Cir. 2000) (“Contrary to INC’s argument, default judgments can give rise to res

judicata.”). One of those circumstances exists where, as here, the default judgment

satisfied due process requirements, 8 and the defendant in the original action attempts to

collaterally attack the default judgment. Such a collateral attack is barred by claim

preclusion. 9

                                     CONCLUSION

       Because Nasalok’s claim of trademark invalidity, in its petition to cancel the ‘840

Registration, amounted to a collateral attack on the district court’s judgment in the

earlier infringement suit, the rules of defendant preclusion are properly applied to bar

Nasalok from asserting that claim. Therefore we affirm the Board’s grant of summary

judgment in favor of Nylok.

                                       AFFIRMED

                                         COSTS

       No costs.




       8
              Pactiv Corp. v. Dow Chem. Co., 449 F.3d 1227, 1233 (Fed. Cir. 2006)
(explaining that a “prior judgment [must] be denied preclusive effect when there has
been a due process violation”).
       9
               A different rule applies when issue preclusion, rather than claim
preclusion, is asserted. See Lee ex rel. Lee v. United States, 124 F.3d 1291, 1296
(Fed. Cir. 1997) (explaining that issue preclusion requires that the issues actually have
been litigated, and that the issues underlying a default judgment are not actually
litigated); see also Restatement (Second) Judgments § 27, cmt. (e). As noted earlier,
the parties do not dispute that issue preclusion does not apply, and the Board’s
summary judgment decision rested on claim preclusion rather than issue preclusion.


2007-1432                               17
United States Court of Appeals for the Federal Circuit


                                          2007-1432
                                 (Cancellation No. 92/045,050)



                           NASALOK COATING CORPORATION,

                                                          Appellant,

                                              v.

                                   NYLOK CORPORATION,

                                                          Appellee.

Appeal from the United States Patent and Trademark Office, Trademark Trial and Appeal
Board.


NEWMAN, Circuit Judge, concurring in the judgment.



       I too would affirm the judgment of the Trademark Trial and Appeal Board, but I would

do so on the grounds applied by the Board; that is, that Nasalok's claim for cancellation is

precluded by the judgment against Nasalok in the United States District Court for the

Northern District of Illinois.

       The panel majority states that trademark invalidity is not a compulsory counterclaim

in a trademark infringement action, and thus that Nasalok's claim for invalidity in the

cancellation proceeding is not precluded by Nasalok's failure to assert invalidity in the prior

infringement case. Respectfully, that question is irrelevant in this case, for validity of the

mark was indeed before the district court in the infringement action. It is noteworthy that

the issue of a separate test for defendant preclusion, and the attendant question of whether
trademark invalidity is a compulsory or permissive counterclaim in an infringement action,

was not raised on this appeal, was not mentioned by the Trademark Trial and Appeal

Board, and was never briefed by either party as a ground for decision below or on this

appeal. Indeed the parties agreed throughout the case that the proper test for claim

preclusion is that stated and applied by the TTAB. My colleagues' elaborate analysis of

compulsory counterclaims is irrelevant, for as the TTAB recognized the cancellation

proceeding raises the same grounds of invalidity that were before the district court.

       The issue of validity was decided in the district court, as shown in the district court's

ruling that the trademark "is valid and enforceable." Whether validity was rebutted with

evidence, or admitted by default, is of no consequence, for the requirement that an issue

was "actually litigated" applies only to issue preclusion, not claim preclusion. Maj. op. at 5

n.2. The premises of a valid and enforceable trademark, such as its distinctiveness and

continuous use, were pleaded by the plaintiff, and Nasalok, a party to the action, did not

dispute any of the pleadings. Failure to object to a critical issue in the district court does

not preserve that issue for relitigation in the TTAB; to the contrary, it closes the issue.

       Neither Nasalok nor any of the three other defendants appealed any aspect of the

district court's decision.   Whether or not validity would have been a compulsory

counterclaim if validity were not otherwise before the district court does not authorize the

defendant to raise, in a different action, an issue that was decided against it in the earlier

action and from which no appeal was taken. The extensive discussion of compulsory

counterclaims has no relevance to this appeal, for the validity aspects that might have been

contested by counterclaim were presented as a premise of the complaint. Although there

may be circumstances in which a PTO proceeding may be brought while parties are in

litigation, precedent does not support a broad authorization to relitigate in the PTO issues
2007-1432                                    2
that were finally decided in the district court as between the same parties. As the TTAB

observed, validity was decided and was not appealed. The generalizations expounded by

my colleagues are inapt.

       Other aspects of Part II of the court's opinion are also of concern. For example, the

panel majority expounds on public policy as justifying applying to trademarks certain policy

aspects of the patent case on licensee estoppel, Lear, Inc. v. Adkins, 395 U.S. 653 (1969).

Patent public policy and trademark public policy are not the same. The purpose of

trademark law is not the advancement of science and technology, and the purpose of

patent law is not to protect reputation and guard against consumer confusion. To state,

even in dictum, that Lear favors a trademark system that facilitates attacks on trademark

property ignores the differing public purposes of patents and trademarks, as well as

misperceives the policy principles of Lear. Further, no aspect comparable to Lear is at

issue in this case; the court's discussion is inappropriate dictum. I also observe the

misperception of the patent ruling in Foster v. Hallco Manufacturing Co., 947 F.2d 469

(Fed. Cir. 1991), which did not confront the compulsory counterclaim question, and which

rejected the notion that the policy concerns of Lear alter the basic applicability of claim

preclusion in patent cases. Id. at 477.

       In sum, I do not concur in Part II.

       In Part III the panel majority holds that because Nasalok's cancellation petition, if

granted in the PTO, would collaterally attack and (according to my colleagues' dictum)

require vacatur of the district court's judgment of infringement, the petition should be

dismissed. I agree that the petition should be dismissed, but on the ground selected by the

TTAB, that is, by application of basic claim preclusion doctrine. Although precedent

illustrates situations in which various actions have been taken in the Patent and Trademark
2007-1432                                      3
Office concerning marks in litigation, Nasalok is incorrect in its position that there is an

absolute right to bring a cancellation proceeding in the TTAB after having lost on the same

grounds in the district court, or after having defaulted and declined to defend in the district

court. Here, where Nasalok was a party to the district court proceeding and had full

opportunity to raise the same grounds it raises in the cancellation proceeding, the TTAB

correctly designated these aspects as res judicata: the parties are the same, the issues are

the same, the transactional facts are the same, there was a final judgment of validity, and

there was opportunity for appeal. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326

n.5 (1979); Lawlor v. Nat'l Screen Serv. Corp., 349 U.S. 322, 326 (1955).

       I would affirm the TTAB decision on the ground of res judicata.




2007-1432                                     4